Citation Nr: 1029798	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from August 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric disabilities.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
Board has restated the claim above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's participation in the attack on Kelly Hill was 
confirmed as a stressor by the Joint Service Records Research 
Center (JSRRC).

2.  There is an approximate balance of competent evidence on the 
question of whether the Veteran's acquired psychiatric disorder 
is attributable to his active military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, PTSD was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 C.F.R. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board finds 
that any deficiency in the notice provided herein was not 
prejudicial to the Veteran nor would further development result 
in a more favorable result or be of assistance to this inquiry.

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) 
(2009); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 
12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  
     
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the Veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The Veteran in this case receives 
consideration under the amended version of 38 C.F.R. § 3.304(f) 
because her claim was appealed to the Board prior to July 13, 
2010, but not decided by the Board as of July 13, 2010.

The Veteran contends that he has PTSD that was caused by his 
active service.  The Veteran claims that he was present during 
the attack on Kelly Hill in Korea.  His participation in the 
event was confirmed by the JSRRC in March 2008.  He reported 
witnessing many people die during the attack.  He stated that he 
was not bothered by the memories until after he retired from full 
time employment.  At that point, he said he began to be bothered 
by the memories.  

The Veteran was diagnosed with PTSD in 2003 and began seeking 
treatment and therapy at a Vet Center.  His diagnosis was based 
on his report of the stressors he incurred at Kelly Hill.  The 
diagnosis is often reported as delayed and chronic.  It is 
accompanied by depression at times.

The Veteran was afforded a VA examination in December 2004.  The 
examiner reviewed the claims file.  Upon examination the Veteran 
had a depressed mood, constricted affect, fair attention and 
concentration, and poor memory.  He was not hallucinating, 
suicidal, or homicidal.  He had fair insight and judgment and 
good impulse control.  The examiner stated that the Veteran 
served in Infantry in Korea but did not specify any stressor.  
The Veteran reported witnessing the death of people and hearing 
guns and other war activities, but the record did not reveal that 
the Veteran's experiences directly produced a neuropsychiatric 
condition.  The examiner diagnosed the Veteran with depressive 
disorder.

The Vet Center submitted a letter on behalf of the Veteran in 
April 2006.  The letter stated that the Veteran reported war 
related nightmares, memories about war events, depression, 
insomnia, anger, flashbacks, panic attacks, hypersensitivity to 
noise, isolation, and suicidal thoughts.  He also reported 
spending two days lost on a mountain while being ambushed by 
enemy forces.  During a battle at Kelly Hill, the Veteran stated 
that his unit lost 200 men and he was one of only 42 survivors.  
The Veteran reported having intense fear during the experience.  
The letter went on to state that the Veteran met the DSM IV 
criteria for delayed onset PTSD.  They recommended he receive 
long term treatment.  The Vet Center submitted similar letters in 
October 2007 and January 2008.

The Veteran was afforded a second VA examination in June 2007.  
The examiner reviewed the claims file.  The Veteran reported 
experiencing depressed mood, social withdrawal, severe anger, and 
severe anxiety.  The Veteran reported combat experiences on Kelly 
Hill.  Upon examination the Veteran was cooperative, but had an 
agitated mood.  He was oriented and did not have delusions.  He 
had good judgment, average intelligence, and good insight.  The 
Veteran did not have panic attacks, obsessive or ritualistic 
behavior, homicidal or suicidal thoughts, or inappropriate 
behavior.  He did not have any problems of daily living.  His 
memory was normal.  

The examiner found that the Veteran met the stressor criteria for 
PTSD, but did not meet the diagnosis criteria.  The examiner 
diagnosed the Veteran with depression.  The examiner explained 
that the Veteran met the stressor criteria and the symptom 
criteria for re-experiencing the traumatic event, however the 
Veteran did not fulfill the symptom criteria for avoidance of the 
stimulus or hyper arousal sufficient to receive a diagnosis of 
PTSD.  

This examination was updated in April 2008.  The examiner 
maintained that the Veteran did not meet the criteria for a 
diagnosis of PTSD and stated that the conclusions offered in June 
2007 remained accurate.

In light of the evidence, the Veteran is entitled to service 
connection for an acquired psychiatric disorder to include PTSD 
and depression.  The Vet Center has diagnosed the Veteran with 
PTSD and depression.  This diagnosis was made based on the 
Veteran's account of his stressors in service.  This diagnosis 
was continued in letters submitted in support of the Veteran's 
claim for service connection.  These stressors were later 
confirmed.  The VA examiners stated that the Veteran's stressors 
were sufficient to support a diagnosis of PTSD, though they only 
provided a diagnosis of depression.

It is not clear whether the Vet Center had access to the 
Veteran's claims file when making the diagnosis of PTSD.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (mere absence 
of a review of the record does not strip an opinion of its 
probative value).  However, the Vet Center is competent to 
diagnosis PTSD and the Board finds the Veteran's diagnosis is 
credible because the counselors and doctors at the Vet Center had 
a familiarity with the Veteran's condition and symptoms based on 
a history of treatment.  

The Board also finds that the VA examiner is competent to render 
an opinion as to the Veteran's diagnosis.  Moreover, this opinion 
is credible as the examiner thoroughly reviewed the Veteran's 
claims file, including his claimed stressors, and offered 
rational explanations for their opinions.  While the examiners 
did not find that the Veteran had PTSD, the facts for and against 
the Veteran's claim of service connection are in equipoise, and 
thus the Veteran is entitled to the benefit of the doubt and 
service connection should be granted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


